                Case 21-10474-MFW              Doc 248        Filed 04/01/21        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                     Chapter 11
In re:
                                                     Case No. 21-10474 (MFW)
ALAMO DRAFTHOUSE CINEMAS
HOLDINGS, LLC et al.,1                               (Jointly Administered)
                                        Debtors.     Objection Deadline: April 7, 2021 at 4:00 p.m. (ET)

                                                     Re: D.I. 102


 OBJECTION OF SUMMIT GLORY PROPERTY LLC TO POSSIBLE ASSUMPTION
AND ASSIGNMENT AND CURE AMOUNT WITH RESPECT TO UNEXPIRED LEASE
     OF DEBTOR ALAMO LIBERTY, LLC AND RESERVATION OF RIGHTS

         SUMMIT GLORY PROPERTY LLC (“Landlord”), by its undersigned attorneys,

respectfully objects to the relief sought by that certain “NOTICE OF POSSIBLE ASSUMPTION

AND ASSIGNMENT AND CURE AMOUNTS WITH RESPECT TO EXECUTORY

CONTRACTS AND UNEXPIRED LEASES OF THE DEBTORS” dated and filed March 17,

2021 [ECF Doc 102] (the “Notice’), and in support thereof states as follows:

         1.           Debtor Alamo Liberty, LLC (“Tenant”) leases certain premises from Landlord

located at 28 Liberty Street, New York, New York 10005 pursuant to a certain Agreement of




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227);
Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979);
Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz,
LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo
Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197);
Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park
North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC
(6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP
(9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786);
Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908
Avenue B, Austin, Texas 78751.



{00030518. }
               Case 21-10474-MFW         Doc 248      Filed 04/01/21      Page 2 of 3




Lease dated February 23, 2018, as amended (the “Lease’). Debtor Alamo Drafthouse Cinemas,

LLC is the guarantor of the Lease pursuant to a Guaranty dated February 23, 2018.

         2.        Landlord respectfully objects, and reserves all rights to object in the future, to

the relief sought by the Notice, i.e. (a) the deemed approval in advance of the assumption and

assignment of the Lease, (b) the deemed acknowledgment in advance of the correct Cure

Amount, or (c) the deemed approval in advance of the provision of adequate assurance of future

performance, all on the grounds that such relief is wholly premature and Landlord cannot be

compelled to accept such relief until the proposed assignee of the Lease has been identified and

has provided Landlord with sufficient information regarding its operational experience and

financial wherewithal to meet its future obligations under the Lease and any necessary or

required credit support for the Lease. Furthermore, the Notice blatantly suggests, without

explanation or justification, that the Cure Amount under the Lease is “zero,” when in fact the

actual cure amount through the end of March 2021 is $2,607,811.45, consisting of Base Rent of

$2,262,683.06, OpEx Escalation of $210,816.03, Tax Escalation of $65,153.57, Sundry/Tenant

Services of $66,590.97 and Sales Tax of $2,567.82. Base Rent and other obligations under the

Lease continue to accrue from March 31, 2021 in accordance with the terms of the Lease and

will be part of the Cure Amount.

         3.        Until such time as the actual proposed assignee is identified, Landlord

reserves all rights to object to the proposed provision of adequate assurance of future

performance and the proposed cure amount.


         WHEREFORE, Landlord respectfully requests that the relief sought by the Notice with

respect to Landlord and the Lease be denied.




{00030518. }                                    -2-
               Case 21-10474-MFW   Doc 248   Filed 04/01/21     Page 3 of 3




Dated: April 1, 2021                  THE ROSNER LAW GROUP LLC
       Wilmington, Delaware
                                      /s/ Jason A. Gibson
                                      Frederick B. Rosner (DE 3995)
                                      Jason A. Gibson (DE 6091)
                                      824 N. Market Street, Suite 810
                                      Wilmington, DE 19801
                                      Telephone: 302-777-1111
                                      Email: rosner@treamrosner.com
                                      gibson@teamrosner.com

                                      and

                                      PAUL HASTINGS LLP
                                      Harvey A. Strickon, Esq
                                      200 Park Avenue
                                      New York, NY 10166

                                      Counsel to Landlord




{00030518. }                           -3-
